Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Application
	This Office Action is a response to Applicant’s communication (or preliminary’s amendment) filed on 04/19/2021. In virtue of this communication, claims 1-29 currently presented in the instant application.

Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy of the priority documents received on 05/24/2021.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/19/2021 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements considered by the examiner.
If applicant is aware of any prior art or any other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.97 to disclose the same. 

Drawings
The drawings submitted on 04/19/2021 accepted as part of the formal application.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 13 and 29 rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 13,
The recitation “the radiation patterns of arrays of first radiating elements” in lines 3-4 is considered indefinite because it does not have an antecedent basis. Clarification is required.

Regarding claim 29,
The recitation “the first radiating elements” in lines 1-2 is considered indefinite because it does not have an antecedent basis. Clarification is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11, 13-16 and 24-29, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Bisiules et al (US 20040263392), hereinafter Bisiules.

Regarding claim 1,
Bisiules discloses an antenna (a multiband antenna 100, Fig 12) comprising:
a reflector (a planar reflector 101, Fig 12);
first (an antenna module 11, Fig 12) and second (an antenna module 12, Fig 12) arrays of first radiating elements mounted on the reflector; and
a parasitic element including a metal ring (a parasitic ring 40, Fig 6a),
wherein the metal ring of the parasitic element is arranged between a first radiating element (a high frequency Crossed Dipole Element (CDE) 3, Fig 6a) radiating of the first array (the antenna module 11, Fig 6a) and a first radiating element (a high frequency Crossed Dipole Element (CDE) 3, Fig 6a) of the second array (the antenna module 12, Fig 6a).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a parasitic element including a metal ring in Bisiules, in order to provide improved isolation as well as allowing the same impedance tuning for each high frequency element.

[AltContent: arrow][AltContent: arrow][AltContent: textbox (12)][AltContent: textbox (11)][AltContent: textbox (Bisiules (US 20040263392))]
    PNG
    media_image1.png
    734
    714
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: textbox (11)][AltContent: textbox (12)][AltContent: textbox (Bisiules (US 20040263392))]
    PNG
    media_image2.png
    748
    698
    media_image2.png
    Greyscale


Regarding claim 2,
Bisiules as modified discloses the claimed invention, as described in claim 1.
Bisiules does not explicitly teach the first and second arrays of first radiating elements are configured to generate first antenna beams in a first frequency band that includes at least a portion of a 1695-2690 MHz frequency band or a portion of a 3.1-4.2 GHz frequency band.
	However, Bisiules teaches adjustments to the resonant dimensions of the CDE 36 may be made for tuning purposes (for instance adjustments to the dipole arm length, height etc) (paragraph [0087]). This teaching is result effect in order to tune the resonance of the radiating elements (paragraph [0087]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use first and second arrays of first radiating elements being configured to generate first antenna beams in a first frequency band including at least a portion of a 1695-2690 MHz frequency band or a portion of a 3.1-4.2 GHz frequency band in Bisiules as modified, in order to provide a compact antenna within a single structure capable of servicing all required frequency bands.

Regarding claim 3,
Bisiules as modified discloses the claimed invention, as described in claim 2.
Bisiules does not explicitly teach a perimeter of the metal ring of the parasitic element is between 80% and 120% of a reference wavelength, wherein the reference wavelength is equal to the wavelength corresponding to a reference frequency point in the first frequency band.
However, Bisiules teaches the parasitic ring(s) present a similar environment to the high band elements which can improve isolation as well as allowing the same impedance tuning for each high frequency element (paragraph [0029]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a perimeter of a metal ring of a parasitic element being between 80% and 120% of a reference wavelength, wherein the reference wavelength being equal to a wavelength corresponding to a reference frequency point in a first frequency band in Bisiules as modified, in order to provide a compact antenna within a single structure capable of servicing all required frequency bands.

Regarding claim 4,
Bisiules as modified discloses the claimed invention, as described in claim 3.
Bisiules teaches the perimeter of the metal ring is an outer perimeter, an inner perimeter or an equivalent perimeter of the metal ring.

Regarding claim 5,
Bisiules as modified discloses the claimed invention, as described in claim 3.
Bisiules does not explicitly teach the reference frequency point is a frequency point elements within the first frequency band where one of the first and second arrays of first radiating has a worst degree of isolation, or the reference frequency point is an average value of a plurality of frequency points elements within the first frequency band where one of the first and second arrays of first radiating elements have worst degrees of isolation.
However, Bisiules teaches the parasitic ring(s) present a similar environment to the high band elements which can improve isolation as well as allowing the same impedance tuning for each high frequency element (paragraph [0029]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a reference frequency point being a frequency point elements within a first frequency band where one of first and second arrays of first radiating having a worst degree of isolation, or a reference frequency point being an average value of a plurality of frequency points elements within a first frequency band where one of first and second arrays of first radiating elements having worst degrees of isolation in Bisiules as modified, in order to provide a compact antenna within a single structure capable of servicing all required frequency bands.

Regarding claim 6,
Bisiules as modified discloses the claimed invention, as described in claim 2.
Bisiules teaches an array of second radiating elements (a single low frequency Microstrip Annular Ring (MAR) 2, Fig 6a).
Bisiules does not explicitly teach the array of second radiating elements is configured to generate a second antenna beam in a second frequency band that includes at least a portion of a 694-960 MHz frequency band.
	However, Bisiules teaches the low band radiators are sufficiently broadband to be able to operate in any wavelength band between 806 and 960 MHz. For instance the low band may be 806-869 MHz, 825-894 MHz or 870-960 MHz. Similarly, the high band radiators are sufficiently broadband to be able to operate in any wavelength band between 1710 and 2170 MHz. For instance the high band may be 1710-1880 MHz, 1850-1990 MHz or 1920-2170 MHz. However it will be appreciated that other frequency bands may be employed, depending on the intended application (paragraph [0112]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an array of second radiating elements, wherein the array of second radiating elements being configured to generate a second antenna beam in a second frequency band including at least a portion of a 694-960 MHz frequency band in Bisiules as modified, in order to provide a compact antenna within a single structure capable of servicing all required frequency bands.

Regarding claim 7,
Bisiules as modified discloses the claimed invention, as described in claim 1.
Bisiules does not explicitly teach the metal ring has an outer perimeter with at least 60% of the interior of the outer perimeter free of metal.
However, Bisiules teaches the parasitic ring(s) present a similar environment to the high band elements which can improve isolation as well as allowing the same impedance tuning for each high frequency element (paragraph [0029]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a metal ring having an outer perimeter with at least 60% of interior of the outer perimeter free of metal in Bisiules as modified, in order to provide a compact antenna within a single structure capable of servicing all required frequency bands.

Regarding claim 9,
Bisiules as modified discloses the claimed invention, as described in claim 1.
Bisiules does not explicitly teach the metal ring is configured as a circular ring, a polygonal ring or an elliptical ring.
However, Bisiules teaches the MARs, parasitic rings 40 or single piece radiating rings 45 may be square, diamond or elliptical rings (or any other desired ring geometry), instead of circular rings. Preferably the rings are formed from a continuous loop of conductive material (which may or may not be manufactured as a single piece) (paragraph [0116]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a metal ring being configured as a circular ring, a polygonal ring or an elliptical ring in Bisiules as modified, in order to provide a compact antenna within a single structure capable of servicing all required frequency bands.

Regarding claim 10,
Bisiules as modified discloses the claimed invention, as described in claim 1.
Bisiules does not explicitly teach the metal ring is configured as a closed ring.
However, Bisiules teaches the MARs, parasitic rings 40 or single piece radiating rings 45 may be square, diamond or elliptical rings (or any other desired ring geometry), instead of circular rings. Preferably the rings are formed from a continuous loop of conductive material (which may or may not be manufactured as a single piece) (paragraph [0116]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a metal ring being configured as a closed ring in Bisiules as modified, in order to provide a compact antenna within a single structure capable of servicing all required frequency bands.

Regarding claim 11,
Bisiules as modified discloses the claimed invention, as described in claim 1.
Bisiules does not explicitly teach the metal ring is configured as an open ring with at least one slot.
However, Bisiules teaches the MARs, parasitic rings 40 or single piece radiating rings 45 may be square, diamond or elliptical rings (or any other desired ring geometry), instead of circular rings. Preferably the rings are formed from a continuous loop of conductive material (which may or may not be manufactured as a single piece) (paragraph [0116]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a metal ring being configured as an open ring with at least one slot in Bisiules as modified, in order to provide a compact antenna within a single structure capable of servicing all required frequency bands.

Regarding claim 13,
Bisiules as modified discloses the claimed invention, as described in claim 1.
Bisiules does not explicitly teach the metal ring and the first radiating element have complementary characteristics in terms of radiation pattern, so as to at least partially compensate for the distortion of the radiation patterns of arrays of first radiating elements.
However, Bisiules teaches the parasitic ring(s) present a similar environment to the high band elements which can improve isolation as well as allowing the same impedance tuning for each high frequency element (paragraph [0029]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a metal ring and a first radiating element having complementary characteristics in terms of radiation pattern, so as to at least partially compensate for distortion of radiation patterns of arrays of first radiating elements in Bisiules as modified, in order to provide a compact antenna within a single structure capable of servicing all required frequency bands.

Regarding claim 14,
Bisiules as modified discloses the claimed invention, as described in claim 1.
Bisiules does not explicitly teach the metal ring and the first radiating elements have complementary characteristics in terms of far field radiation pattern.
However, Bisiules teaches the parasitic ring(s) present a similar environment to the high band elements which can improve isolation as well as allowing the same impedance tuning for each high frequency element (paragraph [0029]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a metal ring and first radiating elements having complementary characteristics in terms of far field radiation pattern in Bisiules as modified, in order to provide a compact antenna within a single structure capable of servicing all required frequency bands.

Regarding claim 15,
Bisiules as modified discloses the claimed invention, as described in claim 1.
Bisiules does not explicitly teach the metal ring of the parasitic element extends farther from the reflector than the first radiating elements.
However, Bisiules teaches the parasitic ring(s) present a similar environment to the high band elements which can improve isolation as well as allowing the same impedance tuning for each high frequency element (paragraph [0029]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a metal ring of a parasitic element extending farther from a reflector than first radiating elements in Bisiules as modified, in order to provide a compact antenna within a single structure capable of servicing all required frequency bands.

Regarding claim 16,
Bisiules as modified discloses the claimed invention, as described in claim 1.
Bisiules does not explicitly teach the metal ring is configured to at least partially reduce the coupling interference to the first radiating elements caused by the reflection of a radome of the antenna.
However, Bisiules teaches the parasitic ring(s) present a similar environment to the high band elements which can improve isolation as well as allowing the same impedance tuning for each high frequency element (paragraph [0029]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a metal ring being configured to at least partially reduce a coupling interference to first radiating elements caused by a reflection of a radome of an antenna in Bisiules as modified, in order to provide a compact antenna within a single structure capable of servicing all required frequency bands.

Regarding claim 24,
Bisiules discloses an antenna (a multiband antenna 100, Fig 12) comprising:
a reflector (a planar reflector 101, Fig 12);
first (an antenna module 11, Fig 12) and second (an antenna module 12, Fig 12) arrays of radiating elements mounted on the reflector; and
a parasitic element including a metal ring (a parasitic ring 40, Fig 6a),
Bisiules does not explicitly teach the metal ring has an outer perimeter with at least 50% of the interior of the outer perimeter free of metal.
However, Bisiules teaches the parasitic ring(s) present a similar environment to the high band elements which can improve isolation as well as allowing the same impedance tuning for each high frequency element (paragraph [0029]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a metal ring having an outer perimeter with at least 50% of interior of the outer perimeter free of metal in Bisiules, in order to provide a compact antenna within a single structure capable of servicing all required frequency bands.

Regarding claim 25,
Bisiules as modified discloses the claimed invention, as described in claim 24.
Bisiules teaches the metal ring of the parasitic element is arranged between a first radiating element (a high frequency Crossed Dipole Element (CDE) 3, Fig 6a) of the first array and a first radiating element (a high frequency Crossed Dipole Element (CDE) 3, Fig 6a) of the second array.

Regarding claim 26,
Bisiules as modified discloses the claimed invention, as described in claim 25.
Bisiules does not explicitly teach the metal ring of the parasitic element extends farther from the reflector than the first radiating element of the first array and the first radiating element of the second array.
However, Bisiules teaches the parasitic ring(s) present a similar environment to the high band elements which can improve isolation as well as allowing the same impedance tuning for each high frequency element (paragraph [0029]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a metal ring of a parasitic element extending farther from a reflector than a first radiating element of a first array and a first radiating element of a second array in Bisiules as modified, in order to provide a compact antenna within a single structure capable of servicing all required frequency bands.

Regarding claim 27,
Bisiules as modified discloses the claimed invention, as described in claim 24.
Bisiules does not explicitly teach a perimeter of the metal ring of the parasitic element is between 80% and 120% of a reference wavelength, wherein the reference wavelength is equal to the wavelength corresponding to a reference frequency point in the first frequency band.
However, Bisiules teaches the parasitic ring(s) present a similar environment to the high band elements which can improve isolation as well as allowing the same impedance tuning for each high frequency element (paragraph [0029]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a perimeter of a metal ring of a parasitic element being between 80% and 120% of a reference wavelength, wherein the reference wavelength being equal to a wavelength corresponding to a reference frequency point in a first frequency band in Bisiules as modified, in order to provide a compact antenna within a single structure capable of servicing all required frequency bands.
Regarding claim 28,
Bisiules as modified discloses the claimed invention, as described in claim 24.
Bisiules does not explicitly teach the metal ring is configured as a circular ring, a polygonal ring or an elliptical ring.
However, Bisiules teaches the MARs, parasitic rings 40 or single piece radiating rings 45 may be square, diamond or elliptical rings (or any other desired ring geometry), instead of circular rings. Preferably the rings are formed from a continuous loop of conductive material (which may or may not be manufactured as a single piece) (paragraph [0116]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a metal ring being configured as a circular ring, a polygonal ring or an elliptical ring in Bisiules as modified, in order to provide a compact antenna within a single structure capable of servicing all required frequency bands.

Regarding claim 29,
Bisiules as modified discloses the claimed invention, as described in claim 24.
 	Bisiules does not explicitly teach the metal ring and the first radiating elements have complementary characteristics in terms of far field radiation pattern.
However, Bisiules teaches the parasitic ring(s) present a similar environment to the high band elements which can improve isolation as well as allowing the same impedance tuning for each high frequency element (paragraph [0029]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a metal ring and first radiating elements having complementary characteristics in terms of far field radiation pattern in Bisiules as modified, in order to provide a compact antenna within a single structure capable of servicing all required frequency bands.

Conclusion
	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845